The claimant, at the time he was injured, was a longshoreman in the employ of the Johnson Lighterage Company, which had a contract to load a vessel in navigable waters. While thus engaged he sustained an injury by slipping on a pier from which the cargo was being taken. He made a claim under the Workmen's Compensation Law and the industrial commission allowed the same. Its award was reversed by *Page 540 
the Appellate Division, the claim dismissed, and the commission appeals to this court.
In my opinion, for the reasons stated by me in Matter of Doey
v. Howland Co., Inc., decided herewith, Anderson, at the time he was injured, was engaged in performing a maritime contract. The industrial commission, therefore, had no jurisdiction to make the award; it was properly vacated by the Appellate Division, and the claim dismissed.
The order of the Appellate Division, therefore, should be affirmed, with costs against the state industrial commission.
HISCOCK, Ch. J., CHASE and COLLIN, JJ., concur; CUDDEBACK, HOGAN and CARDOZO, JJ., dissent.
Order affirmed.